DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
CONTINUATION
This application is a continuation application of U.S. application no. 14/487,917 filed on September 16, 2014, now U.S. Patent 10,515,370 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
Applicant’s claim for the benefit of U.S. provisional patent application 61/888,653 filed October 9, 2013 under 35 U.S.C. 119(e) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on November 13, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
A preliminary amendment was filed on November 13, 2019 cancelling claims 1-20 and adding claims 21-40.  Claims 21-40 are therefore currently pending and are presented for examination on the merits.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following is an examiner’s statement of reasons for allowance: Priebatsch et al. (U.S. Patent Publication 2014/0279554, hereinafter referred to as Priebatsch) is the closest prior art of record and discloses the obtaining of account information, extracting account data, generating tokens, transmitting a token to a client, receiving pending transaction data, determining an update condition exists, generating a second token and transmitting the second token to a client device.  However Priebatsch does not explicitly disclose the use of location information other than the use of merchant location information in determining a fraud score (0032).  Shrivastava et al. (U.S. Patent Publication 2014/0019352, hereinafter referred to as Shrivastava) discloses the use of location information in that the user may set restrictions on where the token may be used i.e. a form of geofencing.  However Shrivastava does not teach that the updating of the token itself is dependent on both existing location information and prior geographic locations.  While the prior art teaches that the use of the token can be 
Claims 21, 32 and 40 are anticipated by independent claims 1, 10 and 20 of issued patent 10,515,370 as claims 21, 32 and 40 simply broaden claims 1, 10 and 20 of issued patent 10,515,370 by removing limitations that were not held as contributing to the allowability of the issued claims.  Therefore the only rejection that would be necessitated would be a obviousness type double patenting rejection under section 101.  Examiner contacted Applicant and requested that a terminal disclaimer be filed naming U.S. Patent 10,515,370.  The terminal disclaimer was filed on November 18, 2021.  Therefore the claims are held as being in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685